Name: Council Regulation (EC) No 497/95 of 20 February 1995 amending Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 (1) and 257 (1) of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: European construction;  Europe;  beverages and sugar;  agricultural policy
 Date Published: nan

 7. 3 . 95 EN I Official Journal of the European Communities No L 50/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 497/95 of 20 February 1995 amending Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Accession of Spain and Portugal particular the specific technical difficulties in the applica ­ tion of the rules in the wine sector in those Member States, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (2) and 257 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas Articles 90 ( 1 ) and 257 (1 ) of the Act of Acces ­ sion provide for a period during which transitional measures may be adopted to facilitate the passage from the arrangements existing in Spain and Portugal before accession to those resulting from the application of the common organization of the markets under the condi ­ tions laid down in the Act of Accession and in particular to cope with appreciable difficulties in implementing the new arrangements at the date laid down ; whereas the date of expiry of that period, set at 31 December 1987 in the Act of Accession, was extended by Regulation (EEC) No 4007/87 (2) to 31 December 1994 for Spain and Portugal ; Whereas the period in question should be extended by one year for Spain and for Portugal in order to counter in Article 1 Article 1 of Regulation (EEC) No 4007/87 is hereby amended as follows : 1 . In the first subparagraph, '31 December 1994' for Spain shall be replaced by '31 December 1995'; 2. In the second subparagraph, '31 December 1994' for Portugal shall be replaced by '31 December 1995'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1995. For the Council The President J. PUECH (') Opinion delivered on 17 February 1995 (not yet published in the Official Journal). (2) OJ No L 378 , 31 . 12 . 1987, p . 1 . Regulation as last amended by Regulation (EC) No 370/94 (OJ No L 48, 19 . 2 . 1994, p . 9).